Citation Nr: 0939808	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-26 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for orthostatic 
proteinuria.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for arthritis.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for diabetes mellitus, 
including as due to herbicide exposure.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for depression.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1959 to May 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which determined that new and material 
evidence had not been received to reopen the Veteran's 
previously denied claims of service connection for 
orthostatic proteinuria, arthritis, and for diabetes 
mellitus.  The RO also denied the Veteran's claims of service 
connection for PTSD, headaches, and depression.  The Veteran 
disagreed with this decision later in February 2006.  He 
perfected a timely appeal in August 2006.

In September 2007, the Board reopened the Veteran's 
previously denied claim of service connection for diabetes 
mellitus and remanded the Veteran's appeal to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development.

Unfortunately, this entire appeal must be REMANDED again to 
the RO/AMC.  VA will notify the Veteran if further action is 
required on his part.


REMAND

In its September 2007 remand, the Board requested that the 
RO/AMC obtain additional VA medical records from the VA 
Medical Center in Cheyenne, Wyoming, dated between 1976 and 
1978.  See Board remand dated September 4, 2007, at pp. 10.  
It appears that the AMC requested these records in October 
2007 but did not follow up on this request.  There also is no 
record of a response to this request in the claims file.

The Board also requested that the RO/AMC conduct additional 
development related to the Veteran's assertion that he served 
in combat.  The Board specifically requested that the RO/AMC 
make a formal finding on the issue of whether the Veteran had 
served in combat during active service.  The Board also 
directed the RO/AMC to provide a copy of this formal finding 
to the Veteran and his service representative.  Id., 
at pp. 11.  A review of the claims file shows that this 
requested development has not occurred.

The Board requested further that the RO/AMC conduct 
additional development related to the Veteran's assertion 
that his alleged in-service stressors had caused his PTSD.  
The Board specifically directed that the RO/AMC submit the 
Veteran's claimed in-service stressors along with his 
DD Form 214 and other relevant service personnel records to 
the Commandant, U.S. Marine Corps, with a request that 
corroboration of these claimed stressors be attempted.  The 
Board also directed that, after receiving a response from the 
Commandant, U.S. Marine Corps, the RO/AMC prepare a written 
report outlining the results.  Id., at pp. 11-12.  A review 
of the claims file shows that this requested development also 
has not occurred.  

The Board also directed the RO/AMC to schedule the Veteran 
for VA examination to determine the nature (i.e., Type I or 
II) and etiology of his current diabetes mellitus.  Id., at 
pp. 14.  A review of the claims file shows that this 
requested development also has not occurred.  Rather than 
scheduling the Veteran for an examination, the AMC instead 
made a conclusory determination in the May 2009 Supplemental 
Statement of the Case that service connection was not 
warranted for diabetes mellitus because it was not shown in 
service or within the first post-service year.  See also 
38 C.F.R. §§ 3.307, 3.309.    

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand 
orders.  The RO/AMC is not free to ignore the Board's remand 
directives.  It was error for the RO/AMC to re-certify this 
appeal to the Board in June 2009 without complying with the 
September 2007 remand instructions.  Given this error, 
another remand is required.

The RO/AMC also should attempt to obtain the Veteran's up-to-
date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his service 
representative and ask them to identify 
all VA and non-VA clinicians who have 
treated him for PTSD, diabetes mellitus, 
headaches, depression, orthostatic 
proteinuria, and/or arthritis since 
September 2007.  Obtain outstanding VA 
treatment records that have not been 
associated with the claims file already.  
Once signed releases are received from the 
Veteran, obtain outstanding private 
treatment records that have not been 
associated with the claims file already.  
A copy of any negative response(s) should 
be included in the claims file.

2.  As requested in the Board's September 
2007 remand, contact the VA Medical Center 
in Cheyenne, Wyoming, and request all of 
the Veteran's medical records dated 
between 1976 and 1978.  If the VA Medical 
Center in Cheyenne, Wyoming, indicates 
that these records have been retired to 
another Federal records repository, then 
the RO/AMC is directed to contact that 
facility and attempt to obtain these 
records.  A copy of all correspondence 
from the RO/AMC requesting these records 
from the VA Medical Center in Cheyenne, 
Wyoming, or other Federal records 
repository, if appropriate, should be 
included in the claims file.  A copy of 
any responses, to include a negative 
reply, must be included in the claims 
file.  A copy of any medical records 
obtained also should be included in the 
claims file.  

2.  As requested in the Board's September 
2007 remand, the RO/AMC must make a formal 
finding as to whether the Veteran engaged 
in combat during active service.  A copy 
of this finding must be included in the 
claims file.  A copy of this finding also 
must be sent to the Veteran and his 
service representative and a reasonable 
period of time allowed for a response.  A 
copy of any response also should be 
included in the claims file.

3.  As requested in the Board's September 
2007 remand, the RO/AMC must prepare a 
written report of the Veteran's alleged 
in-service stressors.  This report, along 
with a copy of the Veteran's DD Form 214 
and any copies of his relevant service 
personnel records, must be sent to the 
Commandant, U.S. Marine Corps, with a 
request that an attempt be made to 
corroborate the alleged in-service 
stressors.  A copy of any response from 
the Commandant, U.S. Marine Corps, 
regarding corroboration of the Veteran's 
alleged in-service stressors should be 
included in the claims file.

4.  As requested in the Board's September 
2007 remand, after a response is received 
from the Commandant, U.S. Marine Corps, 
concerning corroboration of the Veteran's 
alleged in-service stressors, the RO/AMC 
must prepare a written report detailing 
these findings.  If the Commandant, U.S. 
Marine Corps, is unable to corroborate the 
Veteran's alleged in-service stressors, 
this must be stated in the written report.

5.  As requested in the Board's September 
2007 remand, thereafter, if, and only if, 
one of the Veteran's alleged in-service 
stressors is corroborated by the 
Commandant, U.S. Marine Corps, then 
schedule the Veteran for a VA psychiatric 
examination for the purpose of 
ascertaining whether his PTSD is related 
to active service.  The claims folder must 
be made available to the examiner for 
review.  

a.) Based on the results of the 
Veteran's psychiatric examination 
and a review of the claims file, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) that the 
Veteran's PTSD is causally linked to 
a verified in-service stressor.  The 
stressor supporting the PTSD 
diagnosis must be specifically 
identified by the examiner.  

b.) The examiner also should provide 
an opinion as to whether it is at 
least as likely as not that any 
depressive disorder that is 
currently present began during 
service or is causally linked to any 
incident of or finding recorded 
during service.  

6.  As requested in the Board's September 
2007 remand, schedule the Veteran for VA 
examination to determine the type of his 
diabetes mellitus (I or II) and its 
etiological relationship, if any, to 
active service.  The claims folder must be 
made available to the examiner for review.  

a.) Based on the results of the 
Veteran's physical examination and a 
review of the claims file, the 
examiner is asked to identify the 
type of diabetes mellitus (Type I or 
Type II) which the Veteran 
experiences.  

b.) The examiner also is asked to 
opine whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that the 
Veteran's diabetes mellitus began 
during service or is causally linked 
to any incident of or finding 
recorded during service.  

7.  Thereafter, readjudicate all of the 
Veteran's claims currently on appeal.  If 
the benefits sought on appeal remain 
denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  



The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


